1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )     Case №: 2:17-cr-0055-TLN
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   DILESH SHARMA,                              )
                                                 )
12                   Defendant.                  )
                                                 )
13
            This retained attorney for the above named Defendant seeks to be appointed pursuant to
14
15   the U.S. CONST., amend VI and 18 U.S.C. § 3006A. The Federal Defender supports this

16   appointment since it is more cost effective than getting a new attorney to take over the case.

17          IT IS HEREBY ORDERED that Kelly Babineau is APPOINTED to represent the
18
     above defendant in this case effective nunc pro tunc to June 29, 2021.
19
            This appointment shall remain in effect until further order of this court.
20
21   DATED: June 29, 2021
22
23
24                                                   Troy L. Nunley
                                                     United States District Judge
25
26
27
28

                                                     -1-
